DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed February 2, 2022, which has been entered into the file.  
By this amendment, the applicant has amended 1, 3, 4, 12, and has canceled claims 2 and 13-14.  It is noted that the amendment to claim 1 is not compliant in response to the 37 CFR.121, namely the added features are not properly underlined.  
Claims 1, 3-12, 15-16 remain pending in this application.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Tabata (PN. 5,742,262) in view of the US patent application publication by Klenke (US 2008/0007671 A1), US patent application publication by Reichelt (US 2010/0157026 A1) and US patent application publication by Lanman et al (US 2012/0140131 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Tabata teaches a display device that is comprised of a light-emitting layer (1 and 2, Figure 1), an optical layer (3) comprises a collimating lens that is overlaying the light emitting layer, a first diffractive grating (11) overlaying the optical layer and a second diffractive grating (12) overlaying the first diffractive grating.  
This reference has met all the limitations of the claim.  Tabata teaches that the light emitting layer comprises a liquid crystal display (2, Figure 1) that implicitly includes a plurality of pixels to provide a plurality of light emitting regions or elements.  As demonstrated by Klenke, a typical liquid crystal display comprises a plurality of light emitting diodes (LED 32, Figure 2) and correspondingly a plurality of cells (38) that provides a plurality of individually controllable light-emitting elements, or pixels, (please see Figure 1 of Tabata and Figure 2 of Klenke).  The light emitting layer (2) of Tabata therefore comprises a plurality of individually-controllable light-emitting elements, (it is noted that the each pixel of the liquid crystal display is individually controllable).  
 Tabata teaches the emitted light is collimated light, (please see Figures 1 and 5) but it does not teach explicitly that the optical layer (3) comprise a plurality of collimating lenses.  Reichelt in the same field of endeavor teaches a plurality of light emitting elements (1, Figure 2) that is comprised of an optical layer (2) that is comprised of a plurality of collimating lenses (2) 
Claim 1 has been amended to include the phrase “an optical layer comprising a plurality of collimating lenses … and configured to collimate light emitted by the light emitting layer”.  Tabata et al in light of Klenke and Reichelt teach that the plurality of collimating lenses configured to collimate light emitted by the light emitting layer.  
Claim 1 has been amended to include the phrase “first diffractive grating … configured to split the collimated light into a first generation of child beam” and the phrase “second diffractive grating … configured to split the first generation of child beams into a second generation of child beams”.  As demonstrated in Figure 24 of Tabata et al, the first diffractive grating (11) split the collimated light into a first generation of child beams.  The second diffractive grating (12) splits the first generation of child beams into a second generation of child beams.  

    PNG
    media_image1.png
    538
    792
    media_image1.png
    Greyscale

Claim 1 has been amended to include the phrase “a spatial light modulator over overlying the second diffractive layer configured to block at least one of the second generation of child beams having a direction different from the direction of the collimated light”.  
As indicated in Figure 24 of Tabata et al as shown above, the pupil diameter “b” is defined by the second generation beams that are in the direction that is the same as the collimated light, and the second generation beams in the direction that is different from a direction of the collimated light are unwanted diffracted light beams.  Tabata et al in a different embodiment teaches to include a field selecting glass (13, Figure 23) that is overlaying the second diffractive grating that is configured to block at least one of the unwanted diffracted light beams that has a direction different from the direction of the collimated light.  

    PNG
    media_image2.png
    734
    824
    media_image2.png
    Greyscale

It however does not teach explicitly that alternatively a spatial light modulator instead of the field selecting glass is used.  Lanman et al in the same field of endeavor teaches that a spatial light modulator, such as a liquid crystal display (LCD), may be used as a barrier to block off unwanted light, (please see paragraphs [0110] to [0111]).  It would then have been obvious to one skilled in the art to apply the teachings of Lanman et al to alternatively use a spatial light modulator such as a liquid crystal display (LCD) to overlay the second diffractive grating layer as a field selection means to block off unwanted diffracted light.  


With regard to claim 4, Tabata et al teaches that the grating lines of the first and second diffractive gratings are parallel, (please see Figure 5).  
With regard to claim 5, Tabata et al teaches that the grating lines of the first and second diffractive gratings have substantially the same density of the line pairs, (please see Figure 5).  
With regard to claims 6-7, Reichelt teaches that the collimating lenses comprise cylindrical lenses, (please see paragraph [0021]).  With regard to claim 7, the imaging element (2) may alternatively comprise spherical lens that is typical convex lenses, (please see Figure 2 of Reichelt and paragraph [0038]).  
With regard to claims 9-10, Tabata et al teaches that the separation between the first and second diffractive gratings may be determined by /tan()  or 2 mm/tan(), (please see Figures 5 and 12).   It would then have been obvious to one skilled in the art to design the separation to be within the range of 0.5 mm and 5 mm or between 5 mm and 10 mm, (such as 7.5 mm please see column 7, lines 45-50).  
With regard to claim 11, Tabata et al in light of Klenke teach that the plurality of individually controllable light-emitting elements are arranged in a two dimensional array, (please see Figure 2 of Klenke).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al, Klenke, Reichelt and Lanman et al as applied to claim 1 above, and further in view of US patent application publication by Negoita et al (US 2016/0161752 A1).
The display device taught by Tabata et al in combination with the teachings of Klenke, Reichelt and Lanman et al as described in claim above has met all the limitations of the claims.  
Negoita et al in the same field of endeavor to include a transformation device (41, Figures 15a and 15b), including cylindrical lenses, (please see paragraphs [0153] and [0154]) that is movable to rotate the alignment of the laser beams.  It would then have been obvious to one skilled in the art to apply the teachings of Negoita et al to include a transformation device includes movable refractive layer for the benefit of allowing the rotation of the alignment of the laser beams from the light emitting layer.  Although this reference does not teach explicitly that the transformation layer is between the light emitting layer and the optical layer (including collimating lenses) such modification is considered obvious matters of design choice to one skilled in the art since the location of this transformation device does not change its function namely rotating the alignment of the laser beams from the light emitting layer.  

Claim 12, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Tabata (PN. 5,742,262) in view of the US patent application publication by Klenke (US 2008/0007671 A1), US patent application publication by Reichelt (US 2010/0157026 A1) and in view of the US patent application publication by Lanman et al (US 2012/0140131 A1).
Claim 12 has been amended to necessitate new grounds of rejection.  
Tabata et al teaches a display device that is comprised of a method including the step of selectively emitting light from at least one light emitting element, or pixel, of a light emitting layer comprises an illumination system (1, Figure 1) and a liquid crystal display (2), which comprises a plurality of individually controllable pixels.  As demonstrated by Klenke, a typical 
 The method also comprises the step of collimating the emitted light, (collimation as shown in Figures 1 and 5 of Tabata et al).  
Tabata et al further teaches that the method comprises the step of splitting the collimated light into a first generation of child beams using a first diffractive grating (11, Figure 24) and the step of splitting the first generation of child beams into a second generation of child beams using a second diffractive grating (12, Figure 24).  
Claim 12 has been amended to include the phrase “collimating the emitted light using an optical layer comprising a plurality of collimating lenses”.  
Tabata teaches the emitted light is collimated light, (please see Figures 1 and 5) but it does not teach explicitly that the optical layer (3) comprise a plurality of collimating lenses.  Reichelt in the same field of endeavor teaches a plurality of light emitting elements (1, Figure 2) that is comprised of an optical layer (2) that is comprised of a plurality of collimating lenses (2) for collimating the emitted light, (please see paragraph [0021]).  It would then have been obvious to apply the teachings of Reichelt to make the optical layer to alternatively comprise a plurality of collimating lenses to make the collimating lenses each corresponding to the plurality of light emitting elements for the benefit of allowing the light emitting elements be properly collimated by the optical layer.  
Claim 12 has been amended to include the phrase “blocking at least one of the second generation child beams having a direction different from a direction of the collimated light by selective rendering opaque a portion of a spatial light modulator”.  
AS shown in Figure 24, Tabata et al teaches that the first generation of child beams is split by the second diffractive grating (12) to generate the second generation of child beams, wherein the second generation beams that are not in the direction of the collimated light is designated as unwanted light beams (i.e. unwanted diffracted light).  Tabata et al teaches, in a different embodiment, that a field selecting glass (13, Figure 23) is used to block off the unwanted diffracted light that is at least one of the second generation of child beams having a direction different from a direction of the collimated light.  This reference however does not teach explicitly to alternatively achiever such by selectively rendering opaque a portion of a spatial light modulator.  Lanman et al in the same field of endeavor teaches that a spatial light modulator such as a liquid crystal display may function as a barrier by having certain portion being selectively as opaque portion, (please see paragraphs [0110] to [0111]).  It would then have been obvious to apply the teachings of Lanman et al to alternatively use a spatial light modulator to selectively block unwanted diffracted beams by selectively rendering opaque portion of the spatial light modulator for the benefit of using art well known controllable and switchable modulator as barrier.  
With regard to claim 13, Tabata et al teaches that a field selecting glass (13, Figure 23) may be used to block at least one of the second generation of child beams having a direction different from the collimated light, (please see Figure 23).  
With regard to claim 15, Tabata et al teaches that light is selectively emitted from a plurality of light emitting elements to generate an image.  
.  
Response to Arguments
Applicant's arguments filed on February 2, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features of the claims that have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments, the cited Tabata et al teaches that the light beams that are allowed to enter the exit pupil (6, Figures 23 and 24) are the second generation of child beams that have the same direction as the collimated light and the second generation of child beams that does not have the same direction as the collimated light is blocked off by the filed selecting glass.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872